Beck, J.
I. There was evidence introduced to the jury tending to prove that defendant had paid to Dawley and Holbrook the sums set out in the petition for the purchase of the same lands, thus making double payments for the property. The testimony also tended to show that both Dawley and Holnbrook were agents or employes of plaintiff, charged with the duty of making purchase of the lands. The defendant caused himself to be credited upon the books of the company with the sums paid to both Dawley and Holbrook.
The court gave to the jury the following instruction as applicable to this evidence:
“1. You are further instructed that it was the duty of the defendant, as assistant treasurer or general agent of the plaintiff, in making payments and disbursements of the moneys of *276the plaintiff; to exercise clue and reasonable care and diligence to avoid mistakes and double payments.
“If, therefore, you find from the evidence that the said defendant paid twice the purchase price of the same tracts of land, once to said Holbrook and once to said Dawley, and that such double payment was made by said defendant without using and exercising due and reasonable care and diligence, then he is liable to the plaintiff for the amount of one of such payments.
“If you find that such over-payment or mistake was carelessly and negligently made, and might have been avoided or prevented by the use of reasonable care on the part of the defendant, then he is liable therefor. ”
This instruction is the ground of an objection urged by defendant to the judgment against him.
1. instruction: conversion: mistake. II. It will be observed that the petition charges defendant in the first count with appropriating to his own use a certain sum, and alleges that he did not pay it out for the plaintiff’s benefit. The manner of the appropriation is alleged in the petition.
The answer to this count of the petition alleges that the money was paid out by- defendant for the use and benefit of plaintiff. It also unnecessarily, and, probably, in violation of the rules of good pleading, contains certain allegations explanatory of the circumstances under which the money was charged to defendant upon plaintiff’s books, showing a mistake therein. The issue presented by these pleadings involves the question of the appropriation and conversion to his own use by defendant of the sum of money named. If that part of defendant’s answer explanatory of the charge against him in defendant’s books presents an issue, it is as to defendant’s mistake.
Now the conversion of money to the use of defendant is a very different matter from its disbursement through carelessness or mistake. The evidence tends to show that defendant made a double payment for lands purchased for plaintiff; one to Dawley, the other to Holbrook, both agents, or acting for *277plaintiff in the purchase of lands. It is not pretended that sueli payment was made with any fraudulent intention, or for the purpose of misappropriating the money. It was innocently done through mistake or oversight, or, at least, through negligence. Conceding that defendant is liable to plaintiff, if loss resulted from the act, it cannot be denied that defendant could show, to defeat recovery for the money, that plaintiff suffered no loss; that the money was ■ paid to a safe and responsible agent, and that, with due care, it could have been recovered by plaintiff. But the appropriation of the money to defendant’s own use involved no such question. Proof of such conversion ended the case. We at once discover that issues upon the conversion of the money to defendant’s use, and its negligent appropriation by payment to another agent of plaintiff, involve different questions. The defendant in the first case is absolutely liable upon proof of conversion; but, in the second case, no such liability is established by proof of negligent appropriation, for, as a defense, it may be shovin' that no -loss resulted to plaintiff, or would not have resulted by the exercise on its part of due care.
Tlio issue, as we have seen; upon the first count of the petition, involved the appropriation of the money to defendant’s own use. The innocent misappropriation of the money through negligence, without necessary loss to plaintiff resulting therefrom, does not amount to an appropriation to defendant’s own use. The defendant was not invited by the issue to prove the facts which would relieve him from liability on account of such misappropriation of the money.
We think it is made clearly to appear that the issue on the first count does not involve the question of the negligent payment of the money by defendant to an agent of plaintiff. The instruction upon that subject above given was inapplicable to the issue, and, therefore, erroneous.
*2782. principal: negligence: liability for. *277III. It is erroneous, also, in that it fails to present the thought above suggested, that if no loss resulted to plaintiff, *278or would have resulted in the exercise by it of ^-ue care> defendant would not be liable. In considering fchg question of defendant’s liability for negligence the care which the law requires of plaintiff must not be forgotten.
IY. The instructions, so far as they pertain to the second count of the petition, are not the grounds of complaint. The issue involved in this count was fairly submitted to the jury, and their verdict is sufficiently supported by the testimony.
Y. Other questions raised by the assignment of' errors are not discussed by counsel. They must be regarded as waived. For the error above pointed out the judgment is
Reversed.